Citation Nr: 0715806	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-12 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence to reopen the veteran's 
claim for service connection for a back disability, to 
include a herniated disc condition, has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel




INTRODUCTION

The veteran had active service from July 1951 to June 1957.

In July 1985, the RO denied service connection for a back 
condition.  Although the RO notified the veteran of the 
denial that same month, the veteran did not initiate an 
appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating action in which the RO 
declined to reopen the claim for service connection for 
herniated disc condition (claimed as spinal disc condition) 
on the basis that new and material evidence had not been 
received.  The veteran filed a notice of disagreement (NOD) 
in June 2003 and the RO issued a statement of the case (SOC) 
in February 2004.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
March 2004.

In December 2006, a Deputy Vice-Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to the provisions of 
38 U.S.C.A. § 7107 (West 2002 & Supp. 2006) and 38 C.F.R. § 
20.900(c) (2006).  

In December 2006, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After completing the requested 
action, the RO/AMC continued the denials of the claim, as 
reflected in an March 2007 SSOC, and returned this matter to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a July 1985 rating decision, the RO denied the 
veteran's claim for service connection for a back condition; 
although the RO notified him of the denial later that month, 
the veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the 
RO's July 1985 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a back disability, to include a 
herniated disc condition, or raises a reasonable possibility 
of substantiating this claim.


CONCLUSIONS OF LAW

1.  The RO's July 1985 decision that denied the petition to 
reopen the claim for service connection for back condition is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.104, 20.302(a), 20.1103 (2006).

2.  As evidence received since the July 1985 denial is not 
new and material, the requirements for reopening the claim 
for service connection for a back disability, to include a 
herniated disc condition, are not met.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a December 2006 letter, the RO/AMC 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the petition to reopen 
the claim for service connection for herniated disc 
condition.  This included defining new and material evidence, 
and explaining how to establish entitlement to service 
connection and the basis for the prior denial of the claim.  
The letter also explained what information and evidence must 
be submitted by the veteran, what information and evidence 
would be obtained by VA, and the need for the veteran to 
advise VA of and to submit any further evidence that is 
relevant to the petition to reopen.  The December 2006 letter 
also informed the veteran how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations.  After issuance of the notice 
described above, and opportunity for the veteran to respond, 
the March 2007 SSOC reflects readjudication of the petition 
to reopen.  Hence, the veteran is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of post-service 
private and VA medical records.  

The Board notes that, in connection with the claim denied in 
July 1985, the National Personnel Records Center (NPRC) 
indicated in June 1985 that the veteran's service medical 
records were not on file and were likely destroyed by fire.  
The RO again sought the veteran's service medical records in 
connection with this petition to reopen, specifically, the 
records from the location and time period identified by the 
veteran in his June 2003 NOD (Fort Benning, December 1954).  
The RO was informed by the NPRC in April 2004 that there were 
no service medical records or records of the Surgeon 
General's Office (SGO) from this location and time period, 
and that these records were part of the service medical 
records likely destroyed by fire.  In this situation, VA has 
a heightened duty to assist the veteran in development of his 
claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The Board finds that this heightened duty-to-assist has been 
met here, as the evidence reflects that further efforts to 
obtain the veteran's service medical records would be futile, 
see 38 C.F.R. § 3.159(c)(2) (2006) (VA will end efforts to 
obtain federal record where federal department or agency 
advises that requested records do not exist or custodian does 
not have them), and neither the veteran nor his 
representative have indicated any potential alternative 
source(s) of evidence.  

The Board also notes that the veteran is receiving benefits 
from the Social Security Administration (SSA).  These 
benefits appear to be based on the veteran's age (now 76) 
rather than his disability, as an April 2002 SHARE SSA 
inquiry indicates, "No disability determination made."  In 
addition, the veteran, who has been receiving a VA 
nonservice-connected disability pension since January 1988, 
reported no social security income until April 1993, after he 
had reached 62 years of age.  The evidence therefore reflects 
that there is no disability determination that the RO or AMC 
was required to request from SSA.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183, 187-188 (2002) (requiring VA to 
obtain SSA disability records where the veteran was receiving 
SSA disability benefits for the same disorder, schizophrenia, 
for which he was seeking VA benefits).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate the petition to reopen and 
the underlying claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the petition to 
reopen.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the veteran 
or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration 
of the matters on appeal, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2006).

As indicated above, in July 1985, the RO denied the veteran's 
claim for service connection for a back condition.  Although 
notified of that decision later that month, the veteran did 
not initiate an appeal.  As the veteran did not appeal the 
July 1985 decision, that decision is final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2006).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a) (2006).  See also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not duplicative or 
"merely cumulative" of other evidence then of record.  This 
analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record. After 
evidence is determined to be new, the next question is 
whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2006) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, subject to 
limited exceptions, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence before the RO at the time of the RO's July 1985 
rating decision denying service connection for a back 
condition included November 1981 and April 1985 VA medical 
certificates (VA Form 10-10M), which reflect notations as to 
recurrent lumbar pain, and diagnoses of lumbar disc syndrome, 
degenerative disc disease (DDD) and lumbar radiculopathy; a 
May 1985 VA hospital summary (VA Form 10-1000), which 
references a long history of back pain which, according to 
the veteran, began in service in 1955, and includes comment 
that a lumbosacral CT scan showed a herniated nuclear disc at 
L4-5, with a diagnosis of low back pain.  In addition, April 
and May 1985 private treatment records note the veteran's 
statement that he injured his back in 1955, as well as a 
recent, post-service back injury; and reflect diagnoses of 
probable lumbar strain and a herniated disc L4-5.  In the 
July 1985 rating decision, the RO determined that, given the 
absence of service medical records showing a chronic 
disability incurred in service and the absence of periodic 
treatment for more than twenty-four years thereafter, there 
was no evidence showing an association between the veteran's 
back disability and service.

Evidence added to the claims file since the RO's July 1985 
denial includes copies of the VA and private medical records 
noted above; VA treatment records relating to other 
disabilities; a June 1989 letter in which Dr. Neal diagnoses 
degenerative arthritis of the spine and other joints that 
render the veteran totally disabled; and various statements 
submitted by the veteran.  

Clearly, duplicative copies of medical records previously 
furnished are not "new" for purposes of reopening, and the 
medical records that pertains to other disabilities are not 
relevant to the claim, and hence, no "material for purposes 
of reopening.  While Dr. Neal's letter is "new" in the 
sense that it was not previously before agency decision 
makers, neither that letter nor any other medical record is 
"material" for purposes of reopening the claim for service 
connection for back disability, to include a disc condition.  
None of this evidence even suggests that a herniated disc 
condition (diagnosed at the time of the July 1985 decision) 
or any other currently diagnosed back disability is related 
to service, or otherwise addresses the etiology of current 
back disability.  Thus, this evidence does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  

As regards the veteran's statements of his own belief that he 
has current back disability related to service, these appear 
to merely reiterate assertions advanced in connection with 
the prior claim.  In any event, this claim turns on the 
matters of medical diagnosis and nexus (or relationship).  
This veteran has not been shown to possess the training and 
expertise to competently provide probative (persuasive) 
comment on such a matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a lay person is generally not capable of opining on 
matters requiring medical knowledge").  Accordingly, where, 
as here, resolution of the issue on appeal turns on medical 
matters, unsupported lay statements, even if new, cannot 
serve as a predicate to reopen the previously disallowed 
claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claim for service connection for herniated 
disc condition simply have not been met.  Hence, the RO's 
July 1985 denial of the claim for service connection for a 
back condition remains final.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen this finally disallowed claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for back disability, to include a herniated disc 
condition, has not been received, the petition to reopen is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


